Name: Council Regulation (EEC) No 1/81 of 1 January 1981 laying down general rules for the system of accession compensatory amounts for cereals
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  agricultural policy
 Date Published: nan

 Avis juridique important|31981R0001Council Regulation (EEC) No 1/81 of 1 January 1981 laying down general rules for the system of accession compensatory amounts for cereals Official Journal L 001 , 01/01/1981 P. 0001 - 0003COUNCIL REGULATION (EEC) No 1/81 of 1 January 1981 laying down general rules for the system of accession compensatory amounts for cereals THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession, and in particular Article 61 point 5 and Article 72 (1) thereof, Having regard to the proposal from the Commission, Whereas Articles 58 and 59 of the Act of Accession lay down that prices may be fixed for Greece at a level different from that of the common prices ; whereas, pursuant to Article 61, such differences in price levels are to be compensated by a system of accession compensatory amounts; Whereas, in the cereals sector, the said Articles 58, 59 and 61 apply to the reference price of common wheat and the intervention prices of durum wheat and rye; Whereas the production refund referred to in Article 11 of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1870/80 (2), results in supply prices for the industries in question lower than the prices established by the common organization of the market ; whereas account should be taken of this for the purpose of calculating certain accession compensatory amounts; Whereas, for products processed from cereals, the accession compensatory amounts must be calculated in accordance with the provisions laid down in Article 97 point 2 of the Act of Accession ; whereas the coefficients referred to in that Article should be determined in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75; Whereas provision should be made for the establishment - should such a system be needed - of a system of advance fixing of accession compensatory amounts; Whereas with the object of better market management and simplifying trade mechanisms, provision should be made for rules which avoid too frequent variations in the accession compensatory amounts where the provisions of point 5 of Article 61 of the Act of Accession are applied; Whereas Article 62 of the Act provides that appropriate measures may be taken to ensure the proper functioning of the common organization of the market when the export refund is less than the compensatory amount or if no refund is applicable ; whereas the said measures can include provision for levying an amount not exceeding the accession compensatory amount, HAS ADOPTED THIS REGULATION: Article 1 For the purpose of this Regulation, - "Community of Nine" means the Community as constituted before the accession of Greece, - "accession compensatory amounts" means the compensatory amounts applicable in trade between the Community of Nine and Greece and between the latter and third countries. Article 2 For each marketing year, the accession compensatory amounts shall be equal to the difference between - the reference price and the same price fixed for Greece for common wheat falling within subheading 10.01 A of the Common Customs Tariff, - the single intervention price and the same price fixed for Greece for durum wheat falling within subheading 10.01 B of the Common Customs Tariff, (1) OJ No L 281, 1.11.1975, p. 1. (2) OJ No L 184, 17.7.1980, p. 1. - the single common intervention price, adjusted in accordance with the provisions of Article 3 (1) (a) of Regulation (EEC) No 2727/75 and the intervention price fixed for Greece for rye falling within heading No 10.02 of the Common Customs Tariff. Article 3 For the products falling within subheading 11.08 A III and heading No 11.09 of the Common Customs Tariff, the accession compensatory amount shall be derived from that which applies to common wheat minus the amount of the production refund referred to in Regulation (EEC) No 2742/75 (1). Article 4 In intra-Community trade, accession compensatory amounts shall be charged or granted by that of the two Member States concerned whose price level used in determining such amounts is the higher. Article 5 1. The accession compensatory amount applicable shall be that ruling on the day of import or export. 2. However, should the need arise, a decision may be taken, in accordance with the procedure referred to in Article 8, to institute a system of advance fixing of the accession compensatory amount. Article 6 1. If, for any product falling within heading No 10.01 or No 10.02 of the Common Customs Tariff, the import levy charged by the Community of Nine is less than the accession compensatory amount fixed for that product, the Commission shall apply the scale set out in Annex I to determine the amount applicable as accession compensatory amount in trade between the Community of Nine and Greece and between the latter and third countries. 2. Where, however, the import levy lies within the range of values which includes the compensatory amount fixed, that amount shall continue to apply. 3. For the products referred to in Article 1 (c) and (d) of Regulation (EEC) No 2727/75, the amount applicable as accession compensatory amount shall be determined by the Commission by reference to the variation in the amount determined under paragraph 1 for the basic products concerned. Article 7 Where, for a given product, an accession compensatory amount is fixed which must be deducted from refunds on exports to third countries and such refund is less than the said accession compensatory amount or there is no refund, provision may be made for levying, on export of the product in question from Greece to the third country, an amount not exceeding the difference between the accession compensatory amount and the refund, or, as the case may be, the accession compensatory amount itself. Moreover, if, for exports to one or more third countries, the refund is less than the accession compensatory amount or there is no refund, provision may be made for the necessary measures to ensure the levy of the amount referred to in the preceding subparagraph on export from Greece. Article 8 1. The following shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75: (a) detailed rules for granting and levying accession compensatory amounts in such a way, in particular, as to avoid any deflection of trade or distortion of competition; (b) the coefficients referred to in point 2 of Article 97 of the Act of Accession; (c) detailed rules for the application of this Regulation and in particular - fixing of accession compensatory amounts, - cases where Article 7 is to apply. 2. Measures to avoid deflection of trade or distortion of competition may be applied, for as long as is deemed necessary, after the abolition of the accession compensatory amounts. Article 9 This Regulation shall enter into force on 1 January 1981. (1) OJ No L 281, 1.11.1975, p. 57. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 January 1981. For the Council The President D.F. VAN DER MEI ANNEX >PIC FILE= "T0020097">